                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA
                                                       N~ Pi to1.1~:353'1
  UNITED STATES OF AMERICA,                  Case No.: }Jt J)I ~H<a390J.f     '\
                    Plaintiff.               Violation No.:   <i: /7 c b q J
         vs.
                                                    ORDER TO APPEAR
Jirl1rn'f7). \/c...ch 1
                    Defendant.


        You are ordered to appear for your next court hearing on
     Ji.&   30 IJ    , 20.fl at 9:oo a..m. in Courtroom No. 7 at the
  Roman IJ. Hruska Federal Courthouse, 111 S. 18th Plaza, Omaha,
  Nebraska.

        Failing to appear in court as directed may result in a warrant being
  issued for your arrest. You may be subject to an additional charge of
  Failure to Appear or a finding of Contempt of Court. Each of these may
  be punishable by a term of imprisonment, a fine or both.

         Dated this ~ a y of     ~ J7   , 20Jj.
                                             BYTHECOUR:.;_,t,;./,ffe_ _
                                             s/ Susan T,,ek~is- ~~ha. e I b. )ve./s O n
                                             United States Magistrate Judge




  Defendant hereby acknowledges receipt of this Order and promises to
  appear at the date and time above.



  _ 7- l1,-20J i
  Date
